Title: From Thomas Jefferson to Thomas McKean, 10 April 1824
From: Jefferson, Thomas
To: McKean, Thomas


                        Sir
                        
                            Monticello
                            Apr. 10. 24.
                        
                    I have duly recieved your favor of the 1st instant, and am happy to learn that we are likely to have a good biography of the late judge McKean. altho’ we served together in revolutionary scenes, and after these in others equally trying, yet length of time and the wane of memory have left me no recollections which would be worth noting. the general remembrance can never be obliterated that he was among the soundest, firmest, and most zealous of the republicans with whom it has been my fortune to act thro’ life.with my regrets that I am unable to contribute to your undertaking accept the assurance of my great respect.
                        Th: Jefferson
                    